


Exhibit 10.6

 

3COM CORPORATION

 

RESTRICTED STOCK PLAN

(As Amended July 1, 2001)

 

                1.             Purpose.  The 3Com Corporation Restricted Stock
Plan (the “Plan”) was adopted by the Board of Directors of 3Com Corporation (the
“Board”) on July 9, 1991, and was established to create additional incentive for
key employees of 3Com Corporation and any successor corporation thereto
(collectively referred to as the “Company”), and any present or future parent
and/or subsidiary corporations of such corporation (all of whom along with the
Company being individually referred to as a “Participating Company” and
collectively referred to as the “Participating Company Group”) to promote the
financial success and progress of the Participating Company Group.  For purposes
of the Plan, a parent corporation and a subsidiary corporation shall be as
defined in sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

                2.             Administration.  The Plan shall be administered
by the Board and/or by a duly appointed committee of the Board having such
powers as shall be specified by the Board.  Any such committee shall satisfy the
requirements of Rule 16b-3, as promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and amended from time to time, for being
a committee of “disinterested persons” as defined in Rule 16b-3.  Any subsequent
references herein to the Board shall also mean the committee if such committee
has been appointed and, unless the powers of the committee have been
specifically limited, the committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to terminate or amend
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.  All questions of interpretation of the Plan or of
the provisions of the grant of shares of the common stock of the Company under
the Plan shall be determined by the Board, and such determinations shall be
final and binding upon all persons having an interest in the Plan.  Any officer
of a Participating Company shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

 

                3.             Eligibility.  Key employees of the Company
(including officers and directors who are also employees) are eligible to
participate in the Plan.  The Board shall, in the Board’s sole discretion,
determine which individuals shall have the right to acquire shares of the common
stock of the Company under the Plan (the “Participants”).

 

                4.             Share Reserve.  The Plan shall have a share
reserve of one million six hundred sixty five thousand four hundred eighty two
(1,665,482) shares (as adjusted for stock splits and stock dividends, and
similar events) of authorized but unissued common stock of the Company (the
“Stock”).  Such share reserve shall be reduced by the number of shares of Stock
granted pursuant to the Plan.  In the event that any shares of Stock granted
pursuant to the Plan are reacquired under the terms of the Plan by the Company,
the shares so reacquired shall be returned to the share reserve.  Appropriate
adjustments shall be made in the number and class of shares of Stock in such
share reserve in the event of a stock dividend, stock split, reverse stock
split, combination, reclassification, or like change in the capital structure of
the Company.

 

                5.             Compliance with Securities Laws.  Inability of
the Company to obtain from any regulatory body having jurisdiction authority
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any shares of Stock under the Plan shall relieve the Company of any liability in
respect of the non-issuance of such shares of Stock as to which such requisite
authority shall not have been obtained.

 

                6.             Stock Grant.  The Board shall have the authority
to grant shares of Stock from time to time to Participants.  After the Board has
granted a Participant shares of Stock pursuant to the Plan, the Company shall
advise such Participant in writing of the terms, conditions and restrictions of
the grant, including the number of shares of Stock which the Participant has
been granted.  The number of shares of Stock which a Participant may

 

-1-

--------------------------------------------------------------------------------


 

receive under the Plan shall be determined by the Board in the Board’s sole
discretion.  Subject to the provisions of paragraph 7 below, the grant shall be
made in the form attached hereto as Exhibit A (the “Stock Grant Agreement”).

 

                7.             Authority to Vary Terms.  The Board shall have
the authority from time to time to vary the terms of the standard form of Stock
Grant Agreement attached hereto as Exhibit A either in connection with an
individual grant or in connection with the authorization of a new standard form;
provided, however, that the terms and conditions of such revised or amended
standard form of stock grant agreement shall be in accordance with the terms of
the Plan.

 

                8.             Provision of Information.  Each Participant who
receives a grant of shares of Stock pursuant to the Plan shall be given access
to information concerning the Company equivalent to that information generally
made available to the common shareholders of the Company so long as the
Participant retains ownership of such shares.

 

                9.             Term.  Unless otherwise terminated, the Plan
shall continue until July 9, 2010.

 

                10.           Termination or Amendment of Plan.  The Board may
terminate or amend the Plan at any time.  In any event, no amendment may
adversely affect any outstanding grant of shares of Stock without the consent of
the Participant.  A grant shall be considered as outstanding as of the effective
date of such grant as determined by the Board.

 

 

-2-

--------------------------------------------------------------------------------

